Case 9:20-cv-80027-RKA Document 31 Entered on FLSD Docket 04/27/2020 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 9:20-80027-CIV-ALTMAN/Brannon

  THE LOMNITZER LAW FIRM, P.A.,
       Plaintiff,

         v.

  MALIBU MEDIA, LLC,
       Defendant.
                                                 /

          PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE [ECF No. 30]

         Plaintiff, by and through undersigned counsel, responds to this Court’s Order to Show

  Cause [ECF No. 30] regarding complete diversity between the parties, and states as follows:

     1. Plaintiff is a Florida corporation and thus a “citizen” of Florida for diversity purposes.

     2. Defendant Malibu Media, LLC is a California Limited Liability Company as

         acknowledged in Defendant’s Certificate of Interested Persons and Corporate Disclosure

         Statement [ECF No. 27] ;

     3. Collette (sic, Colette) Pelissier is identified as the sole member of Defendant Malibu

         Media, LLC in Defendant’s Certificate of Interested Persons and Corporate Disclosure

         Statement [ECF No. 27]; and

     4. Plaintiff submits that Collette (sic, Colette) Pelissier is a citizen of the State of California

         based on Paragraph 1 of an Affidavit of Colette Pelisser dated August 30, 2018, stating that

         Colette Pelissier is a resident of the State of California. .




                                                  SCHNEIDER IP LAW
                                  7127 CORNING CIR. BOYNTON BEACH, FL. 33437
Case 9:20-cv-80027-RKA Document 31 Entered on FLSD Docket 04/27/2020 Page 2 of 2



         WHEREFORE, Plaintiff submits that there is complete diversity between the parties, that

  this Court has subject-matter jurisdiction, and requests that the Order To Show Cause be

  discharged.



         Dated: April 27, 2020                Respectfully submitted,

                                              By:/s/ Jerold I. Schneider
                                              Jerold I. Schneider
                                              Florida Bar No.: 26975
                                              JEROLD I. SCHNEIDER, P.A.
                                              7127 CORNING CIR.
                                              BOYNTON BEACH, FL 33437-3987
                                              Telephone: (561) 309-5374
                                              Jerold.schneider@schneideriplaw.legal
                                                 Attorney for Plaintiff




                                                     2
                                             SCHNEIDER IP LAW
                                 7127 CORNING CIR. BOYNTON BEACH, FL. 33437
